—In an action, inter alia, to recover damages for malicious prosecution, the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), entered February 20, 2001, which denied their motion to disqualify counsel for the plaintiffs.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion to disqualify the plaintiffs’ counsel. The defendants failed to establish that counsel had access to confidential information related to the case, or that the matters involved in the former representation and the current litigation were substantially related (see, Spano v Tawfik, 271 AD2d 522; Kuberzig v Advanced Dermatology, 260 AD2d 548). Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.